DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 20, the phrase “current limiter is arranged within the wave generator prior to the output of the wave generator…”, in combination with the other elements of the claim which it is dependent on, fails to be supported by the originally filed disclosure.  The examiner cannot find any discussion of a current limiter arrangement within a wave generator in the disclosure.  In order to overcome the rejection, applicant must amend the claims to follow the scope of the originally filed disclosure, or specifically indicate where support is for this claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13, 15, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fahey et al. (US 2010/0004715; hereinafter “Fahey”) in view of Dervieux et al. (FR 2,738,155 A1; hereinafter “Dervieux”).
Regarding claim 1, Fahey discloses a portable electrical stimulation device, comprising: a wave generator configured to provide an electrical signal (e.g. ¶¶ 16); and a pair of electrodes configured to output a stimulation pulse based on the electrical signal (e.g. ¶¶ 126 – “pair or group of stimulation electrodes in the stimulation array that produced the strongest and/or most efficient muscle contraction”), wherein the wave generator is further configured to generate the electrical signal at one of a plurality of intensity levels, each of the plurality of levels defined by at least a frequency in a range of about 50-500 Hz (e.g. ¶¶ 125 – “40 Hz” – where the examiner considers 40 Hz to be “about” 50 Hz; and further ¶¶ 76 where stimulation may be increased as required) and a peak current in a range of about 25 mA - about 150 mA (e.g. ¶¶ 125 – 50mA average peak electrical current).
Fahey discusses at length the variance in voltage is based on a plurality of factors including current, electrical impedance, tendon tension/muscle contraction, etc… (see ¶¶ 154-163); however, the prior art fails to expressly disclose a peak voltage range of about 40-250V as claimed.  When discussing stimulus parameters and intensity levels, Fahey incorporates by reference Prausnitz (attached to this action) at ¶¶ 54.  Prausnitz discloses on page 401 electrical stimulation of the skin at transdermal voltages of 100V in order to sufficiently cause electroporation.  Accordingly, the examiner is of the position that the prior art of Fahey would have employed similar peak voltage values of about 100V, falling within the 40-250V range. 
Fahey fails to expressly disclose a generally inverse relationship between frequency and peak voltage in which the peak voltage generally increases as the frequency decreases and the peak voltage decreases as the frequency increases.  In the same field of endeavor, Dervieux discloses electrical stimulation of the skin where the peak voltage generally increases as the frequency decreases and the peak voltage decreases as the frequency increases, in order to deliver stimulation while avoiding excessive intensity which may cause pain – see translated document attached – specifically “The use of presets at progressive level from position "0" allows the adaptation of the current for each user and according to the conditions of use; the decrease in frequency combined with the increase in voltage avoids an excessive intensity which is painful in devices of this type” and further “This device is also characterized in that the electronic generator has a switch which can be rotary in several positions (here 6) which gradually increase the voltage while decreasing the frequency.” It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to use the known technique of an inverse relationship between voltage/frequency stimulation as taught by Dervieux, in order to improve the similar device of Fahey by ensuring that the patient does not experience pain from excessive stimulation intensity levels.
Regarding claim 2, Fahey discloses the wave generator is configured to generate waves that have a strictly positive voltage (e.g. ¶¶ 53 – monophasic).
Regarding claim 3, Fahey discloses the wave generator is configured to: generate waves having a substantially equal positive pulse width (e.g. ¶¶ 53 – monophasic and symmetric waveform shape), and adjust the frequency of each of the levels by altering a neutral pulse width of the waves (where the examiner is of the position that if the waveform shape is monophasic and symmetric, the only manner of altering the frequency would involve altering the neutral pulse width of the waveform).
Regarding claim 4, Fahey discloses the wave generator is further configured to: receive a command to transition from a first level to a second level that is different from the first level, gradually increase the peak voltage of the waves to the peak voltage associated with the second level in response to the received command (e.g. ¶¶ 148 – “the average electrical current carried by the train of stimulation pulses may be increased until the large change in response pulse amplitude is detected”, ¶¶ 153, etc.).
Regarding claims 5-6 and 20, Fahey discloses a current limiting resistive element such as an embedded processor or comparator, arranged in series or prior to the output of the wave generator (e.g. ¶¶ 170, 179-180, etc.).
Regarding claim 7, Fahey discloses the wave generator is wired or wirelessly connected to the electrodes (e.g. ¶¶ 22).
Regarding claim 8, Fahey discloses at least one of the electrodes comprises one or more sensors configured to sense a user's reaction in response to the stimulation pulse having a first intensity level being applied to the user, and wherein the wave generator is configured to automatically adjust a level of the electrical signal to a second intensity level different from the first intensity level based on the sensed user's reaction (e.g. ¶¶ 153-165 – where a plurality of steps are taken to adjust stimulation parameter intensity levels based on the patient’s response).
Regarding claim 9, Fahey discloses the wave generator is configured to automatically adjust the level of the electrical signal to the second intensity level less than the first intensity level in response to the sensed user's reaction indicating that the user is feeling discomfort with the stimulation pulse having the first intensity level (e.g. ¶¶ 171 – where comfort of the patient based on temperature of the skin is considered).
Regarding claims 10-11, Fahey discloses at least one of the electrodes comprises one or more sensors configured to sense a user’s impedance in response to the stimulation pulse (e.g. ¶¶ 97, 101, 134 – “Stronger muscle contraction may lead to more tendon tension, leading to both increases in the electrical impedance of the tendon and geometry changes in the tendon and surrounding anatomy”) having a first intensity level being applied to the user and wherein the wave generator is configured to automatically adjust the level of the electrical signal to a second intensity level different from the first intensity level based on the sensed user’s impedance (e.g. ¶¶ 155-156, 165-168, etc.).
Regarding claims 12-13, Fahey discloses a memory configured to store information regarding a user and a user’s reaction to intensity levels and generate the electrical signal based on the stored information (e.g. ¶¶ 90, 125-126, 134, etc.).
Regarding claim 15, Fahey discloses at least one of the electrodes has a circular shape (e.g. Fig. 1, #102).
Regarding claim 21, Fahey discloses the intensity levels are predefined (e.g. ¶¶ 17 – “stimulus parameters can be cycled through a series of predetermined settings”)
Regarding claim 24, Fahey discloses the wave generator is configured to generate waves that have a strictly positive current (e.g. ¶¶ 134 – monopolar stimulation pulses).
Regarding claim 25, Fahey discloses the peak voltage generally increases as the plurality of intensity levels increase from a first to second level higher than the first level and frequency generally decreases as the plurality of intensity levels increase from the first to second level (e.g. ¶¶ 148 – “the average electrical current carried by the train of stimulation pulses may be increased until the large change in response pulse amplitude is detected”, ¶¶ 153, etc) and further as obviated above by the Dervieux reference with reference to claim 1.
Regarding claims 22-23, Fahey fails to expressly disclose a peak voltage increasing from 56-156V or 92-210V in response to the frequency decreasing from about 328-60Hz when there is a body load or no load respectively.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to have a voltage increasing from 56-156V or 92-210V in response to the frequency decreasing from about 328-60Hz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 26, Fahey discloses voltage in the range of 60-250V as noted above with respect to claim 1 and discloses a frequency of about 40 Hz, but fails to expressly disclose the frequency in the range of 50 to about 500 Hz. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to have a frequency between 50 and about 500 hz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fahey in view of Dervieux, as applied to claim 1, further in view of Sheldon (EP 0965358 A2).  Fahey is silent with regard to the structure of the electrode itself and fails to expressly disclose the claimed limitations.  In the same field of endeavor, Sheldon teaches the use of an electrode comprising: a filter; a high density sponge placed over the filter; a flexible conductive contact placed over the sponge; a cover covering the flexible conductive contact; and an electrical wire connected to the conductive contact (e.g. ¶¶ 13-26).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to substitute the electrode of Sheldon into the device of Fahey, in order to yield the predictable results of providing a reliable electrode for stimulation and sensing.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792